COOK, Circuit Judge.
Defendant Kevin Whitely appeals the district court’s decision revoking his supervised release and imposing a 36-month prison sentence. We affirm.
I.
In 2001, after a government investigation implicated him in recruiting couriers to smuggle drugs from Jamaica into the United States, Whitely pleaded guilty to conspiracy to import five kilograms or more of cocaine. See 21 U.S.C. § 963. The district court sentenced him to 72 months’ imprisonment followed by five years of supervised release. Whitely’s supervised-release term commenced on December 30, 2005, subject to numerous conditions.
In February 2007, the government urged the district court to revoke Whitely’s supervised release, alleging violations of two conditions. The government contended that Whitely failed to timely notify his probation officer of residence and employment changes, and failed to report to the probation office on time or submit the required monthly report, both of which constituted Grade C violations. After further investigation, the probation office issued a supplemental violation report (SVR) charging Whitely with several more serious violations, including engaging in conduct that constituted a crime (a Grade A violation), as well as leaving the judicial district without permission and associating with a convicted felon. The SVR accused Whitely of traveling to Jamaica and attempting to coerce a female courier and convicted felon, Ashley Carr, to transport cocaine into the United States on a commercial flight — practically the same conduct that produced his original federal conviction.
At first, Whitely denied all of the alleged violations. The district court conducted a hearing, at which the government introduced certified copies of several documents from the St. James, Jamaica, Magistrate’s Court. One document charged Whitely and Carr with jointly possessing 1.25 kilograms of cocaine, dealing in cocaine, attempting to export cocaine, and conspiracy. According to the charging document, Jamaican authorities arrested both Whitely and Carr at the Montego Bay airport on or about September 26, 2006. Officers first stopped Carr and found three packages of cocaine on her person. When asked about the drugs, Carr told the police that Kevin Whitely forced her to carry the drugs in exchange for his providing her a ticket to return to the United States. According to the charging document, the authorities found Whitely upstairs in the airport’s departure lounge awaiting boarding and arrested him. When questioned about the drugs found on Carr, the Jamaican certified charging document quoted Whitely as saying, “I did not put anything on her ... if you are asking if I knew about it that would be another matter.”
At the hearing, the government opened by explaining the events that took place in Jamaica and introducing the certified documents, which the court accepted into evi*842dence without objection. Whitely’s probation officer appeared at the hearing and the court asked him to “bring us up to date” on the underlying and supplemental violations. So confronted with the scenario painted by the probation officer, Whitely confessed to several of the Grade C violations — he admitted traveling to Jamaica without authorization and failing to notify the probation office of a change in his employment. He disputed, however, the existence of any relationship with Ms. Carr, as well as the government’s related accusations of criminal conduct involving transportation of cocaine. But prompted by questions from the court, he admitted that he and Carr “went down there on the same date,” that she named him when arrested because she did not want him to leave her down there, that Jamaican authorities charged and released him on bond, and that he flew to Toronto before returning home. The court and the probation officer engaged in several colloquies, with the officer explaining his interpretation of the facts as set forth in the Jamaican charging and bond documents, and essentially advocating the government’s position in support of revocation. The government never called the officer as a witness, and the court never placed him under oath. Whitely’s counsel raised no objection to this procedure and did not seek to cross-examine. Likewise, the court permitted Whitely to respond to the probation officer’s views, which he did, without formally taking the stand or an oath.
Relying on the documentary evidence and the presentation of the probation officer, the court found by a preponderance of the evidence that by committing another federal crime — conspiring with Carr to transport cocaine from Jamaica to the United States — Whitely violated a mandatory condition of his supervised release. The court grounded this finding on the contents of the charging document issued by the Jamaican court, noting the consistency of Whitely’s conduct with the conduct that led to his earlier federal conviction. It found Whitely’s inconsistent account entirely devoid of credibility. The court also found that Whitely committed several other violations, including leaving the judicial district without permission and failing to notify the probation office of a change in his residence or employment (both of which he admitted), associating with an individual involved in criminal activity, and failing to submit a complete written report within the first five days of each month. The court expressly declined to rule on the government’s charge of associating with a known felon. After resolving the alleged violations, the court noted that it believed the probation officer’s statements and disbelieved Whitely’s protestations. It then sentenced Whitely to a 36-month term of imprisonment, followed by two years of supervised release. When presented with the opportunity to do so, Whitely’s counsel stated no objections to the sentence. Whitely now appeals.
II.
On appeal, Whitely raises three arguments: he claims that the court (1) abused its discretion by considering the Jamaican court documents; (2) erred by failing to require that the probation officer testify under oath; and (3) imposed a procedurally unreasonable sentence. Addressing these contentions in turn, we reject them all and affirm.
A. Jamaican Court Documents
Whitely challenges the decision to admit certified copies of Jamaican court documents as evidence against him in the revocation proceedings, claiming that they constitute inadmissible hearsay and lack sufficient indicia of reliability. We disagree.
*843District courts may consider hearsay evidence during revocation proceedings as long as they find sufficient indications of reliability. United States v. Waters, 158 F.3d 933, 940 (6th Cir.1998). We review the determination of reliability for abuse of discretion, see Waters at 941, and here find none, with several factors lending support to the district court’s decision to admit the Jamaican court records. Most importantly, the facts described in the Jamaican documents bear remarkable similarity to those that landed Whitely in federal prison in the first place — soliciting financially-strapped women to body-carry powder cocaine from Jamaica into the United States on commercial flights. The district court quite correctly found the striking congruence between the allegations in the documents and Whitely’s prior offense supported a finding of reliability. And Whitely himself admitted to being present at the Montego Bay airport in Jamaica on the date listed on the document, and having traveled to Jamaica on the same date as Ashley Carr (both from Columbus, Ohio). Under these circumstances, given the relaxed evidentiary standards that apply to supervised-release revocation proceedings, the district court did not abuse its discretion in finding the Jamaican court documents sufficiently reliable to merit consideration.
B. Probation Officer’s Statements
Whitely claims that the district court erred by soliciting the probation officer’s statements without requiring the officer to be under oath and further erred in relying on those unsworn statements in revoking his supervised release. We review this claim for plain error affecting substantial rights because he failed to raise this objection in the district court. United States v. Roberge, 565 F.3d 1005, 1010 (6th Cir.2009).
Compared to criminal trials, supervised release revocation hearings are subject to few constitutional or procedural safeguards, as “[pjrobation revocation ... is not a stage of a criminal prosecution,” Gagnon v. Scarpelli, 411 U.S. 778, 782, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973), and “there is no thought to equate” the two. Morrissey v. Brewer, 408 U.S. 471, 489, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972). The flexible evidentiary standard that applies to revocation proceedings allows consideration of evidence that would be inadmissible in a criminal prosecution, United States v. Kirby, 418 F.3d 621, 628 (6th Cir.2005), including letters, affidavits, and other documents, Morrissey, 408 U.S. at 489, 92 S.Ct. 2593, as well as hearsay that bears indicia of reliability, United States v. Stephenson, 928 F.2d 728, 732 (6th Cir.1991). But despite these relaxed standards, “defendants are entitled to minimal due process requirements, including the right to confront and cross examine adverse witnesses.” United States v. Torrez, No. 96-1973, 1997 WL 745520, at *2 (6th Cir. Nov.24, 1997); see also Fed.R.Crim.P. 32.1(b)(2)(C) (providing accused the right to question adverse witnesses at supervised release revocation hearing). Despite these limited protections, we can assume, without deciding, that the district court’s consideration of the unsworn probation officer’s statements violated Whitely’s rights and constituted an obvious error. We conclude, however, that any error was harmless because it did not affect Whitely’s substantial rights.1,2
*844In most cases, an error affecting substantial rights is one that prejudices the affected party; “ ‘[i]t must have affected the outcome of the district court proceedings.’ ” United States v. Johnson, 403 F.3d 813, 815 (6th Cir.2005) (quoting United States v. Olano, 507 U.S. 725, 734, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993)). To decide the prejudice issue here we examine whether the record — without the probation officer’s statements — independently supports the court’s findings and withstands a sufficiency challenge. We conclude that it does, and therefore find no prejudice to Whitely from this error.
Apart from the probation officer’s un-sworn statements, the evidence before the district court included: (1) the three certified Jamaican court documents indicating that Whitely was arrested in Jamaica for possession and distribution of cocaine and that he had solicited Carr to help him transport pounds of the drug back to the United States; (2) the district court’s knowledge of the facts and circumstances of Whitely’s prior conviction — which closely mirrored the conduct upon which the government based its revocation request— as the same judge who presided over the underlying criminal proceedings; and (3) Whitely’s own vacillations and admissions during the supervised-release revocation hearing regarding his presence in Jamaica, his association with Carr both in Jamaica and Ohio, and his various admissions and retractions concerning whether he had committed any of the charged infractions. By weighing only this evidence, and drawing reasonable inferences therefrom, we conclude that a preponderance of the evidence supports the district court’s determination that Whitely engaged Carr to smuggle cocaine from Jamaica into the United States. This conduct violated the condition of Whitely’s supervised release that prohibited him from committing a federal crime, thereby requiring the district court to revoke his supervised release. See U.S. Sentencing Guidelines § 7B1.3(a)(l) (requiring revocation for a Grade A infraction).
As for the other violations found by the district court, Whitely admitted two of them (traveling outside the judicial district without permission and failing to report a change in employment), and the third— failing to timely file monthly reports with the probation office — he does not challenge on appeal. Thus, even without the probation officer’s statements, the record supports all of the violations the district court found when revoking Whitely’s supervised release. Because the error caused no prejudice, Whitely cannot show plain error.
C. Whitely’s Sentence
Whitely challenges the procedural reasonableness of the within-Guidelines *84536-month sentence imposed by the district court, claiming that the court failed to consider the § 3553(a) factors or explain its reasoning, thus mandating reversal.
Ordinarily, we review sentences imposed following revocation of supervised release under the same deferential abuse of discretion standard that applies to post-conviction sentences. United States v. Bolds, 511 F.3d 568, 578 (6th Cir.2007). Here, however, we review only for plain error because Whitely failed to object to his sentence after the district court asked for Bostic objections. See United States v. Bostic, 371 F.3d 865, 872-73 (6th Cir.2004). Procedural reasonableness review requires that we “ensure that the district court committed no significant procedural error, such as ... failing to consider the § 3553(a) factors ... or failing to adequately explain the chosen sentence.” Gall v. United States, 128 S.Ct. 586, 597 (2007).
Without question, the district court calculated the Guidelines range correctly, and then sentenced Whitely at the high end of that range. To uphold a sentence, we require neither ritual incantation of the factors, United States v. Johnson, 403 F.3d 813, 816 (6th Cir.2005), nor explicit references to the statute, United States v. Smith, 505 F.3d 463, 467-68 (6th Cir.2007). The record suffices if “the district court’s explanation of the sentence makes it clear that it considered the required factors.” United States v. Washington, 147 F.3d 490, 491 (6th Cir.1998).
Since Whitely offered no objection or argument disfavoring the sentence imposed — geared to § 3553(a) or otherwise — ■ his sentence called for little explanation. The court’s statements at the conclusion of the hearing evince sufficient consideration of the required factors to withstand plain error review. The transcript reflects the court’s consideration of the striking similarity between the conduct underlying Whitely’s supervised release violations and his prior conviction, his lack of candor with his probation officer, and his evasiveness and lack of credibility in conversations with the court. These facts, on which the court expressly relied when revoking Whitely’s supervised release and imposing his sentence, relate to several 3553(a) factors, including the nature and circumstances of the offense, the need to deter criminal conduct, and the protection of the public. Facing no contrary arguments from the defendant, the court’s discussion of these facts suffices.
Rita clarified that the district court in its discretion decides how much explanation to provide, and that “when a judge decides simply to apply the Guidelines to a particular case, doing so will not necessarily require lengthy explanation.” Rita v. United States, 551 U.S. 338, 356, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007). But even if we accept Whitely’s contention that the district court failed to adequately explain its reasoning, that failure did not affect his substantial rights. On appeal, Whitely gives no indication of what he would have argued that might have persuaded the judge to sentence him to less than 36 months. Thus, he advances no grounds to support a conclusion that the court’s alleged explanatory failure prejudiced him.
Moreover, even if Whitely could show that the alleged error affected his substantial rights, we nevertheless decline to afford him relief because this case does not present the requisite “exceptional circumstances.” See Vonner, 516 F.3d at 386. Where the appellant shows a plain error affecting substantial rights, we may then exercise our discretion to notice the error, but only if we find that it seriously affected the fairness, integrity, or public reputation of judicial proceedings. Johnson v. United States, 520 U.S. 461, 467, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997). *846Judged by this standard, Whitely’s claim fails to merit the exercise of our discretion. After voicing no objections, offering no arguments, and not even submitting his view of an appropriate sentence, he received a presumptively reasonable within-Guidelines sentence premised upon a correctly-calculated range. See Vonner, 516 F.3d at 389-90. His appellate arguments leave that presumption unrebutted. Accordingly, we cannot say that the alleged error seriously affected the fairness of the proceedings.
III.
We affirm.

. Without citing any authority, the government asks us to completely bar Whitely's challenge due to his failure to object, thus allowing the government to sustain the revocation of his supervised release using the probation officer's unsworn testimony as support. Instead we review for plain error so that Whitely’s failure to object below raises the bar for reversal, but does not waive the issue entirely. United States v. Pluta, 176 F.3d 43, 51 (2d *844Cir.1999), and United States v. Talk, 13 F.3d 369, 371 (10th Cir.1993), cert. denied, 513 U.S. 844, 115 S.Ct. 135, 130 L.Ed.2d 78 (1994).


. Whitely argues that this finding of error warrants reversal regardless of whether it affected his substantial rights because it qualifies as "structural,” and thus falls outside the plain error analysis mandated by Federal Rule of Criminal Procedure 52. We reject this contention, as the "structural error” cases he cites — Arizona v. Fulminante, 499 U.S. 279, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991), and Sullivan v. Louisiana, 508 U.S. 275, 113 S.Ct. 2078, 124 L.Ed.2d 182 (1993) — originated outside the federal system, and the Supreme Court has expressly declined to carve out such an exception. See Johnson v. United States, 520 U.S. 461, 466, 117 S.Ct. 1544, 137 L.Ed.2d 718 (1997) (indicating that the "seriousness of the error" claimed on appeal does not work to remove the error completely from the plain-error analysis of Federal Rule of Criminal Procedure 52(b) but goes to whether “substantial rights” have been affected).